Citation Nr: 0117003	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-10 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for prostate cancer, on a 
direct basis or as secondary to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from August 1951 to July 1955, 
and from April 1956 to December 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for prostate cancer and 
also confirmed and continued the prior 10 percent rating for 
hypertensive vascular disease.  In July 1998, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  Thereafter, he initiated and perfected his appeal 
only as to the issue of service connection for prostate 
cancer.  


FINDINGS OF FACT

1.  The veteran did not have "service in the Republic of 
Vietnam" during the Vietnam era.

2.  The veteran's prostate cancer was not related to service 
or to service-connected disability.  

3.  Prostate cancer was not manifest during service or within 
one year of separation.


CONCLUSION OF LAW

The veteran's prostate cancer was not incurred in or 
aggravated by service not was it proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the July 1998  decision and 
in the February 2000 statement of the case of the reasons and 
bases for the denial of his claim and what evidence was 
needed to substantiate his claim.  The Board concludes the 
discussions in the rating decision and in the statement of 
the case, informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the veteran was afforded a VA 
examination.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 


Background

The veteran had active service from August 1951 to July 1955, 
and from April 1956 to December 1978.  At the outset, the 
Board notes that the service records do not show nor does the 
veteran contend that he served in Vietnam.  The veteran did 
serve in Indo-China and in Thailand in the 1970's.  It is 
specifically noted on a DD Form 214 that the veteran did not 
have Vietnam service.  

The service medical record shows that an April 1956 
examination revealed a normal genitourinary system.  A 
February 1960 examination also revealed a normal 
genitourinary system.  Further records shows that the veteran 
was diagnosed as having Stevens-Johnson syndrome in 1962 with 
erythema multiforme (the veteran is presently service-
connected for this disability), but no relationship between 
that disability and the prostate was indicated.  In fact, the 
prostate was specifically noted to be normal.  The veteran 
was reevaluated in December 1964.  The veteran was found to 
be asymptomatic and without sequalae for 2 and 1/2 years.  As 
such, the veteran's Stevens-Johnson syndrome was not found to 
be disqualifying.  A December 1964 examination revealed a 
normal genitourinary system.  A June 1968 examination 
revealed a normal genitourinary system.  A July 1969 
examination revealed a normal genitourinary system.  In July 
1973, the veteran was afforded a periodic examination which 
revealed that his prostate was somewhat enlarged, but there 
were no nodules or tenderness.  The veteran's retirement 
physical showed that his rectum and prostate examination was 
normal.  

The veteran was recently afforded a VA genitourinary 
examination in May 1998.  At that time, the veteran reported 
that he had been diagnosed with cancer of the prostate in 
1993 and had undergone radiation in 1994.  The veteran 
reported that after the radiation, he had some skin problems, 
a rash, and impotency.  Physical examination revealed that 
there was no swelling.  His penis, testicles, and epididymis 
were normal.  There was no sign of infection and no 
tenderness.  The anus was normal with no fistula.  Rectal 
examination revealed guaiac was negative, there were no 
masses, and no prostate was appreciated.  Sensation and 
reflexes were normal.  Peripheral pulses were palpable.  The 
diagnosis was cancer of the prostate, status post surgery and 
radiation. 


Analysis

The veteran contends, in essence, that service connection is 
warranted for prostate cancer with impotency, on a direct 
basis or as secondary to exposure to Agent Orange.  The 
veteran maintains that he was in Guam from 1968-1971 and 
handled aircraft which came out of Vietnam and other 
Southeast Asia units.  In 1972, he maintains that he was 
assigned to duty in Thailand and again handled equipment 
which came out of Vietnam.  In 1973, the veteran asserts that 
a physical examination revealed a very enlarged prostate.  
The veteran asserts that there were no tests at that time to 
determine if he had cancer cells.  Alternatively, the veteran 
maintains that he developed cancer of the prostate as a 
direct result of his service, other than from alleged 
exposure to Agent Orange.  The veteran points to his 
inservice treatment for Stevens-Johnson syndrome as being 
related to his prostate cancer.  

The Board notes that since the veteran has not been shown to 
be capable of making medical conclusions, his statements 
regarding causation are not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show nor does he assert 
that he served during combat.  Thus, 38 U.S.C.A. § 1154(b) is 
not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  

In addition, cnacer, when manifest to a degree of 10 percent 
or more within one year after the veteran's military service 
ended, may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  In addition, a claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disability.  Jones (Wayne L.) v. Brown, 
7 Vet. App. 134 (1994).  In addition, service connection may 
also be granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Having discussed the applicable laws and regulations, and 
having reviewed all of the evidence of record, the Board will 
first address the question of whether the veteran experienced 
an exposure to herbicide agents in service in Vietnam.  

The service records do not show service in Vietnam.  Although 
"service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam, the service records also do not shows 
that the veteran served in the waters offshore of Vietnam or 
that the veteran's duties involved duty or visitation in the 
Republic of Vietnam.  Although the veteran maintains that he 
worked on aircraft equipment which had been in Vietnam, this 
type of contact is not contemplated in VA law or regulations 
as being "service in the Republic of Vietnam."  
Accordingly, the Board finds that while the veteran developed 
one of the diseases listed in 38 C.F.R. § 3.309(e), he did 
not have active military, naval, or air service, served in 
the Republic of Vietnam.  Thus, it cannot be presumed that 
the veteran was exposed to Agent Orange during service.  It 
follows that the veteran is not entitled to any presumption 
that his prostate cancer is etiologically related to exposure 
to herbicide agents used in Vietnam as he did not have such 
exposure.  

Thus, service connection is not established on an agent 
orange presumptive basis and must be established on a direct 
basis pursuant to Combee.   

A review of the record shows that during service, in 1973, it 
was noted on one occasion that the veteran had a somewhat 
enlarged prostate.  Thereafter, the veteran served until 
December 1978.  During the remainder of his service, the 
veteran was not thereafter treated for any prostate problem 
nor was any prostate disability diagnosed.  In fact, it was 
noted that the veteran's genitourinary system was normal on 
the veteran's retirement physical examination.  Since the 
veteran was treated on only one isolated occasion for an 
enlarged prostate and since that problem resolved as shown by 
the normal genitourinary examination on discharge, the 
veteran clearly did not have a chronic prostate disability 
during service.  Following service, the veteran was service-
connected for hypertensive vascular disease and for erythema 
multiforme.  There is no medical evidence showing that the 
veteran had prostate disability until the 1990's.  Thus, 
continuity of symptomatology after service also is not shown.  
Moreover, there is no post-service medical evidence of record 
relating the veteran's development of prostate cancer in the 
1990's to service or to either or the veteran's service-
connected disabilities.  Thus, there is no competent evidence 
that prostate carcinoma was manifest within 1 year of 
separation. 

Therefore, when all the evidence is taken into account, it is 
clear that the veteran's prostate cancer was first manifested 
many years after service and developed independently of 
service or any occurrence or problem therein and that it is 
not related to any service-connected disability.  Thus, the 
Board finds that prostate cancer is not related to service or 
to service-connected disability.  

Thus, there is no basis for presumptive or direct service 
connection in this case.  Accordingly, the Board concludes 
that entitlement to service connection for prostate cancer is 
not warranted.


ORDER

Service connection for prostate cancer is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

